
	
		I
		112th CONGRESS
		1st Session
		H. R. 2601
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Luján (for
			 himself, Mrs. Napolitano, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide permanent authority for the Forest Service and
		  the Bureau of Land Management to enter into stewardship contracting projects
		  with private persons or other public or private entities to perform services to
		  achieve land management goals for National Forest System lands and the public
		  lands that meet local and rural community needs.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Stewardship and Fire Fuels
			 Reductions Act of 2011.
		2.Permanent
			 stewardship end result contracting authoritySection 347(a) of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (as contained in section
			 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note), as most
			 recently amended by section 323 of Public Law 108–7 (117 Stat. 275), is amended
			 by striking Until September 30, 2013, the and inserting
			 Hereafter, the.
		
